Citation Nr: 1037546	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
(GERD), to include as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to June 
1970, with subsequent service in the Air National Guard.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an April 2006 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied a claim for 
service connection for GERD.  

The Veteran testified before the undersigned at an October 2007 
Board Videoconference hearing.  A copy of the transcript is 
associated with the file.  

In November 2008, this claim was remanded for further 
development.  In April 2009, the Board denied the claim, along 
with other claims.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an Order dated in March 2010, the Court granted a motion for 
remand for compliance pursuant to a Joint Motion for the claim 
for service connection for GERD.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  


REMAND

The Veteran contends that his currently diagnosed GERD is related 
to his service.  He served on active duty from June 1966 to June 
1970.  There is no evidence of GERD or stomach problems in his 
service treatment records while he was on active duty.  

In October 1974, the Veteran received VA treatment for 
gastrointestinal complaints.  The Veteran complained of belching, 
fullness after eating for the past 8 months.  He saw a private 
doctor who told him it was psychological.  He had no relief from 
over the counter medications and had a feeling of fullness above 
the bladder.  He thought his bowels were stopped up.  Routine 
labs were unremarkable.  An upper gastrointestinal series (UGI) 
was taken on another day and showed to be normal, while the 
Veteran's complaints were the same.  The final diagnosis was 
abdominal discomfort.  

In a February 1978 enlistment Air National Guard examination 
noted the VA hospital treatment.  This report states that the 
upper and lower GI series were negative and the problem was 
related to gas.  The problem had cleared and there was been no 
problems since.  

In January 1982, the Veteran reported occasional indigestion 
after eating certain foods.  He had no other gastrointestinal 
complaints.  At an April 1983 VA Agent Orange examination, the 
Veteran reported "vague upper GI symptoms."  It was noted he 
had a negative gastrointestinal work up in the past.  In history 
section, "vague dyspepsia for years" is written.  It was noted 
that work ups were negative in 1974 and 1983.  He took Tums, 
which did not help.  

In a February 1990 report of medical history, the Veteran said he 
had frequent indigestion.  The physician's summary associated 
this with milk intolerance.  In October 1992, a Dr. Morrison note 
showed the Veteran reported taking Tums and having a lactose 
deficiency.  

A July 1999 record from Dr. Nowell shows the Veteran had 
heartburn with occasional regurgitation for the past two weeks.  
Symptoms were persistent and mainly occurred at night.  The 
Veteran generally ate late at night.  He was prescribed 
medication.  By December 2000, Dr. Nowell diagnosed esophageal 
reflux.  In January 2007, Dr. Nowell wrote a letter stating that 
GERD was not related to Agent Orange.  The doctor stated that it 
was as least as likely as not that the repeated exacerbations of 
the Veteran's abdominal complaints are related to anxiety over 
his overall medical condition, especially as it related to 
erectile dysfunction.  Both of anxiety and erectile dysfunction 
are not service-connected disabilities.  

In a March 2008 VA examination, the Veteran related that his GERD 
symptoms started while he was in service.  His history was noted.  
He had symptoms on a daily basis of heartburn and regurgitation 
to the throat.  Occasionally he had nausea and vomiting.  His 
build and state of nutrition was good.  The examiner concluded 
that medical literature does not support that urinary frequency, 
erectile dysfunction, and nocturia cause GERD.  

A September 2010 evaluation from Dr. Winfield shows he reviewed 
VA medical records and conducted clinical interview.  The stated 
he first experienced heartburn, foul taste in his mouth, and 
excessive belching in 1968; Dr. Winfield said all of these are 
symptoms of GERD.  The Veteran continued to be symptomatic and 
was examined in 1974 for associated symptoms.  "Although the 
cause of his symptoms was not identified at that time, it is not 
uncommon to have negative findings with GERD because GERD is 
often hard to diagnose until it is at a late stage."  Dr. 
Winfield stated that the Veteran continues to suffer from GERD 
and his symptoms worsened despite aggressive therapy.  Dr. 
Winfield went on to state: "It is well known that autonomic 
neuropathy associated with diabetes can worsen GERD due to its 
pathologic effect on the control of the lower esophageal 
sphincter."  He stated that it is more likely than not that the 
Veteran's currently diagnosed GERD had its origins in service and 
that it is as least as likely as not that his diabetes mellitus 
aggravated his GERD.  

On remand, the Veteran should receive a new VA examination to 
determine the nature and etiology of the Veteran's GERD, to 
include whether his GERD is aggravated by his service-connected 
diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination in order to determine the nature 
and etiology of his currently diagnosed 
GERD.  The claims file and a copy of this 
remand must be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  The examiner(s) must 
indicate in the examination report that the 
claims file was reviewed in conjunction with 
the examination.  All necessary tests should 
be conducted.  

First, the examiner should determine whether 
it is at least as likely as not that GERD 
had its clinical onset in service or is 
otherwise related to active duty.  All 
opinions and conclusions expressed must be 
supported by a complete rationale.  

The examiner should reference: 
*	service treatment records; 
*	the October 1974 VA treatment; 
*	January 1982 VA Agent Orange 
examination; 
*	the July 1999 Dr. Nowell letter 
relating GERD to non-service-connected 
conditions of anxiety and erectile 
dysfunction; and 
*	the September 2010 evaluation from Dr. 
Winfield.  

Next, if the examiner finds GERD is not 
related to service, the examiner should 
determine if the Veteran's service-connected 
diabetes mellitus causes GERD or an increase 
in severity of the GERD.  If the latter, the 
examiner should specify what measurable 
increase in severity of GERD is due to the 
service-connected diabetes mellitus.  The 
examiner should identify the baseline level 
of disability (prior to aggravation) and the 
permanent, measurable increase in the 
severity of the GERD attributable to the 
service-connected diabetes mellitus.  



2.  Re-adjudicate the claim of service 
connection for GERD.  If the decision 
remains in any way adverse to the Veteran, 
provide a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

